Citation Nr: 0002667	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-31 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for maxillary sinusitis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 until 
September 1955.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of December 1992 from the Cleveland, Ohio Regional 
Office (RO) which denied an increased evaluation for 
maxillary sinusitis, rated noncompensably disabling since 
August 1957.  During the pendency of the appeal, a September 
1999 rating decision increased the evaluation for the 
service-connected sinusitis to 10 percent, effective from 
September 1991.

The case was remanded by a decision of the Board dated in 
April 1999 and is once again before the signatory Member for 
appropriate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The service-connected maxillary sinusitis is manifested 
by sinus disease on X-ray, as well as reported complaints of 
frontal headaches, post-nasal drip, coughing, and chronic 
rhinorrhea, with no more than one incapacitating episode of 
sinusitis is demonstrated per year.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for maxillary sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6510-6514 (1996 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the currently assigned disability 
evaluation for his service-connected sinus disorder does not 
adequately reflect the severity of that disorder.  He 
contends that he has symptoms which include recurrent 
headaches, difficulty breathing, severe congestion, and post-
nasal drip for which a higher disability evaluation is 
warranted.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  Here, the veteran's claim is well 
grounded because he has a service-connected disorder and has 
submitted evidence that he claims shows exacerbation of that 
disability.  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  The Board finds that with the completion of the 
requested actions on Board remand of April 1999, all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
history of a disability must be considered.  See 38 C.F.R. 
§§ 4.1, 4.2 (1999).  However, where entitlement to 
compensation has already been established and an increase in 
a disability rating is at issue, as in the instant case, it 
is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994). 

During the course of the claimant's appeal, the regulations 
governing ratings for respiratory disabilities were revised.  
The appellant's maxillary sinusitis is evaluated under 38 
C.F.R. § 4.97, Diagnostic Code 6513.  The rating criteria 
used prior to October 7, 1996 under 38 C.F.R. § 4.97, 
Diagnostic Code 6513 provided that chronic maxillary 
sinusitis with X-ray manifestations only, or with symptoms 
either mild or only occasional, warranted a noncompensable 
evaluation.  When moderate, with discharge or crusting or 
scabbing and infrequent headaches, a 10 percent evaluation 
was warranted.  A 30 percent evaluation was warranted when 
the symptoms were severe, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A maximum 
schedular 50 percent evaluation was appropriate where the 
symptoms were post- operative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.

Effective October 7, 1996, the general rating criteria for 
sinusitis (Diagnostic Codes 6510 through 6514) were revised 
as follows.  Currently, a noncompensable evaluation is 
warranted when maxillary sinusitis is detected by X-ray only; 
a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A maximum 
schedular 50 percent evaluation is assigned following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, Diagnostic Code 6513 (1999).

Where the law or regulation changes during the pendency of a 
case, the version most favorable to the veteran will 
generally be applied.  See West v. Brown, 7 Vet.App. 70, 76 
(1994), Hayes  v. Brown 5 Vet.App. 60, 66-67 (1993), Karnas 
v. Derwinski, 1 Vet.App. 308, 313 (1991).  The record 
reflects the RO has adjudicated the veteran's claim and 
developed the appeal under both the old and new rating 
criteria.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (1999).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1999).

Service connection for maxillary sinusitis was granted by a 
rating action dated in November 1957 and a noncompensable 
disability evaluation was assigned.  A statement received in 
September 1991 has been accepted as a reopened claim for 
increased compensation.

A review of the VA outpatient clinical evidence dating from 
June 1990 indicates that the appellant sought continuing 
treatment for upper respiratory symptomatology.  A diagnosis 
of sinusitis was recorded in January 1991 for which 
erythromycin was prescribed.  The appellant was shown to have 
received continuing follow-up in this regard and improvement 
in his symptoms were noted in March 1991.  In June 1991, it 
was again noted that sinus symptomatology was in evidence.

The veteran was afforded a VA examination in December 1991 
and complained of difficulty breathing through his nose, 
sinus and postnasal drip, pain in the maxillary area and 
pressure around the eyes.  He gave a history of previous 
surgery on the nose in the 1950's and said that he had had 
formal allergy testing and was found to have been allergic to 
pollen and ragweed.  An X-ray was negative for any pathology 
of the sinuses.  

The veteran was seen on an outpatient basis in December 1991 
whereupon a diagnosis of acute sinusitis was rendered and he 
was prescribed erythromycin.  An episode of acute sinusitis 
was noted in October 1992 and he was prescribed Bactrim.   He 
was seen on numerous occasions during the interim for upper 
respiratory symptoms assessed as allergic rhinitis for which 
medications including Sudafed, Beconase, Claritin, and 
Chlorpromazine were prescribed.  

The appellant presented testimony upon personal hearing on 
appeal in December 1993 to the effect that his sinus symptoms 
had increased in severity in recent years to the extent that 
he currently had to use medication more frequently.  He 
related that he had daily yellow to brown mucous drainage, 
and scabbing and crusting in his nostrils.  He said that his 
eyes became puffy, and that he had swelling in the cheek 
area, constant ringing of the ears, ear congestion, headache 
in various areas of his face and postnasal drip all the time.  
He stated that when he took antibiotics for sinus infection, 
he would subsequently develop bronchitis.  The appellant 
testified that the constant nasal drainage sometimes made him 
feel nauseated and that he had difficulty breathing if he did 
not take his medication.  He said that he went in every six 
months for follow-up of the condition and he had been 
prescribed nasal sprays and decongestant for the disorder, as 
well as a saline solution for nasal symptoms which he used at 
least five to six times a day.

The veteran was afforded a VA examination for compensation 
and pension purposes in November 1993 and reported increased 
stuffiness, sneezing, nasal discharge and postnasal drip with 
pain in the right maxillary area.  An X-ray of the sinuses 
was negative for pathology.  Following examination, however, 
a diagnosis of chronic sinusitis was rendered.  

The appellant continued to be followed in the VA ear, nose 
and throat (ENT) clinic over the course of the next few years 
for symptomatology primarily diagnosed as chronic allergic 
rhinitis, although an assessment of acute sinus infection was 
recorded in August 1994 for which an antibiotic was 
prescribed.  

The veteran underwent a VA examination of the sinuses in 
January 1998 and stated that he had undergone additional 
allergy testing at the VA in 1997 and had been told that he 
was allergic to multiple aerosol inhalants.  He indicated 
that tobacco also triggered nasal congestion and headaches.  
It was reported that the veteran stated that he currently 
used saline irrigations, Claritin and Flonase, and that while 
he had chronic problems, he did not require antibiotics with 
any frequency.  He said that he had one upper respiratory 
infection per year which would often be of prolonged duration 
unless he used antibiotics.  He indicated that the episode 
would last about 10 days.  It was related that his current 
chronic status was a stuffy nose with white to yellow 
drainage on a daily basis.  

Upon examination, the oral cavity and oropharynx were benign.  
There was a slight thickening of the larynx without 
inflammation of the vocal cords.  There was mild congestion 
of the nasal passages anteriorly.  The turbinates were 
somewhat thickened and erythematous with scant areas of dried 
mucous that varied from white to slightly yellow.  The medial 
meati revealed no evidence of purulence.  Following 
examination, impressions of allergic rhinitis, chronic 
rhinitis and status post septal surgery times two and 
turbinate surgery times one were rendered.  The examiner 
stated that there was no clinical evidence of maxillary 
sinusitis but that a CAT scan was in order for further 
clarification as the plain films the appellant had had in the 
past were not the best available.  In response to questions 
posed by the RO, the examiner further indicated that the 
chronic nasal congestion and drainage were symptomatic of 
allergic rhinitis which the veteran had had all his life, and 
which had not been aggravated by service.  It was the VA 
examiner's opinion that the above noted surgery had been in 
connection with rhinitis. 

Pursuant to Board remand of April 1999, the appellant was 
afforded a special examination of the sinuses in August 1999.  
The examiner noted that the claims folder was reviewed.  It 
was reported that the veteran reiterated symptoms of 
postnasal drip, coughing at night, and year-round chronic 
rhinorrhea, itchy and watery eyes, and occasional sneezing.  
It was also related that he had complaints of chronic frontal 
headaches and had had some improvement with pseudoephedrine, 
but had discontinued its usage secondary to high blood 
pressure.  It was reported that he had improvement with 
Claritin for some time but there was a subsequent return of 
symptoms.  It was noted that he was currently using 
Vancenase, Afrin saline irrigation and Ocean spray with 
noticeable improvement, but still with some chronic 
symptomatology identified above.  

On nasal physical examination, no yellowish discharge was 
observed.  A flexible fiberopticscope revealed no purulent 
discharge from the sinus Maier.  The veteran was observed to 
have a small polyp posteriorly in the left nasal cavity.  The 
laryngeal examination revealed no erythema or edema.  A sinus 
CAT scan was obtained which was interpreted as showing 
mucosal thickening involving the left frontal sinus, as well 
as minimal sinus disease involving the left ethmoid and left 
maxillary sinus.  The examiner commented that the veteran had 
probable allergic rhinitis with incomplete response to 
medical therapy.  It was commented that he might benefit from 
turbinate reduction as well as immunotherapy and continued 
medication.  

Analysis

A review of the extensive evidence of record reveals that the 
veteran has been seen over the years for continuing upper 
respiratory symptoms.  It is demonstrated, however, that 
while he now asserts that he was being treated for 
symptomatology attributable to ongoing sinusitis, the 
evidence does not corroborate this statement.  The record 
reflects that the appellant has multiple allergies and has 
had a lifelong problem with allergic rhinitis on a year-round 
basis.  It is shown that this is the disorder for which he 
has received the most treatment during the appeal period. 

The Board observes that the record documents episodes of 
acute sinusitis dating back to 1991 for which antibiotics 
have been prescribed.  Current radiological findings evidence 
mucosal thickening involving the left frontal sinus as well 
as minimal sinus disease involving the left ethmoid and left 
maxillary sinus.  Careful review of the clinical data 
reveals, however, that despite such findings, it is not 
documented that he suffers three or more incapacitating 
episodes of sinusitis per year or requires antibiotic 
treatment lasting for four to six weeks.  There is also no 
objective evidence of record which indicates that he has more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  As well, a severe condition characterized by 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence owing to sinusitis is not demonstrated.  The 
veteran stated upon VA examination in January 1998 that he 
had no more than one upper respiratory infection per year.  
There is no indication in the record nor did he testify that 
he has lost any time from work due to the condition.  While 
the record demonstrates that he uses various medications for 
chronic upper respiratory symptoms, there is no clinical 
indication that he seeks any ongoing treatment for sinusitis.  
Manifestations of other nonservice-connected nasal disorders, 
including allergic rhinitis and nasal polyp, have been 
distinguished from manifestations of the service-connected 
sinusitis and are not for consideration in determining the 
separate evaluation for sinusitis.

The Board thus finds that the sinus symptoms indicated in 
recent VA clinical records are adequately contemplated by the 
10 percent disability evaluation currently in effect which 
encompasses discharge or crusting or scabbing and infrequent 
headaches under the rating criteria in effect prior to 
October 7, 1996.  As well, there is no showing that he has 
more than one to two incapacitating episodes per year of 
sinusitis requiring prolonged antibiotic treatment, 
characterized by headaches, pain, and purulent discharge or 
crusting, so as to warrant a rating in excess of 10 percent 
under the current rating criteria for sinusitis.  As such, 
the clinical findings do not more nearly approximate the 
criteria for the next highest rating of 30 percent in this 
regard. 

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.

The Board has also considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefit sought on appeal is not identified at this time.


ORDER

An increased rating for maxillary sinusitis is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

